DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 28 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,345,462 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guyton (US 2014/0126329).
Regarding Claim 1, Guyton discloses an ocean bottom seismic node [0005; 0030], comprising: a body; a plurality of electronic components located within the body [0027], wherein the plurality of electronic components comprises at least one seismic sensor, at least one data recording unit, and at least one clock [0040]; and a flat electrical contact surface located in a cavity formed in an exterior portion of the body [#125 of Fig 1a; 0032-33], wherein the flat electrical contact surface is coupled to at least one of the plurality of electronic components [#125 of Fig 1a; 0032-33].
Regarding Claim 2, Guyton also discloses a bulkhead connector mounted in an exterior portion of the body, wherein the flat electrical contact surface is located within the bulkhead connector [#125 of Fig 1a; 0032-33].
Regarding Claim 3, Guyton also discloses wherein a surface of the cavity comprises no seals [#115, #125 of Fig 1a; 0032-33].
Regarding Claim 4, Guyton also discloses wherein the flat contact surface comprises one or more watertight seals configured to withstand water pressure on the ocean bottom [Fig 1a; 0032-33; 0062].
Regarding Claim 5, Guyton also discloses a flat contact surface is located on a connector insert received within cavity, wherein the connector insert comprises one or more seals [Fig 1a; 0032-33; 0062].
Regarding Claim 6, Guyton also discloses a flat contact surface comprises one or more optical windows [0032-33; 0062-3].
Regarding Claim 7, Guyton also discloses a plurality of pins, wherein each of the plurality of pins comprises a body portion and a head portion [Fig 1a; 0032-33].
Regarding Claim 8, Guyton also discloses the plurality of pins comprises one or more seals [Fig 1a; 0032-33; 0062-63]
Regarding Claim 9, Guyton also discloses wherein each of the plurality of pins is substantially flush with the flat contact surface [Fig 1a; 0032-33; 0048; 0062-63; 0077-82].
Regarding Claim 10, Guyton also discloses wherein the flat contact surface is configured to transfer power and data to the plurality of electronic components [Fig 1a; 0032-33; 0048; 0062-63; 0077-82].
Regarding Claim 10, Guyton also discloses wherein the plurality of electronic components is located within a pressure housing of the node [Fig 1a; 0032-33; 0048; 0062-63; 0077-82].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyton (US 2014/0126329), as applied to claim 1 above, and further in view of Henman (US 2015/0362606).
Regarding Claim 12, Guyton does not explicitly teach – but Henman does teach wherein the seismic node comprises an autonomous underwater vehicle (AUV) [0006]. It would have been obvious to modify the device of Guyton for the node to be an AUV in order to allow remote deployment of the nodes to the ocean bottom. 

Claim 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyton (US 2014/0126329) in view of Gimpel (US 3,478,297).
Regarding Claim 13, Guyton teaches a seismic node data transfer system [0005; 0027; 0030-33], comprising: a seismic node with a body [0005; 0027; 0030-33]; a plurality of electronic components located within the body, wherein the plurality of electronic components comprises at least one seismic sensor, at least one data recording unit, and at least one clock [0040]; an electrical circuit formed by a first flat contact surface …wherein the electrical circuit 
Regarding Claim 18, Guyton teaches a method of transferring data with a seismic node [0005; 0027; 0030-33], comprising providing an ocean bottom seismic node with a body [0005; 0027; 0030-33], wherein the seismic node comprises a first flat contact surface located in a cavity formed in an exterior portion of the body [#125 of Fig 1a; 0032-33, 0040]; forming a flat electrical circuit between the first flat contact surface and the second flat contact surface [#125 of Fig 1a; 0032-33, 0040]; and transferring data between the removable connector and the seismic node through the flat circuit [#125 of Fig 1a; 0032-33, 0040; 0062-63]. Guyton does not explicitly teach – but Gimpel does teach coupling a second flat contact surface of a removable connector to the first flat contact surface [Fig 4, 24, 27; Col. 2 Line 60 – Col. 3 Line 30]. Gimpel also teaches the second flat contact surface; and transferring data between the removable connector and the seismic node through the flat circuit  [Fig 4, 24, 27; Col. 2 Line 60 – Col. 3 Line 30]. It would have been obvious to modify the system of Guyton to include a second flat contact surface on a removable connector in order to make deployment and data transfer faster, easier and more physically secure.
Regarding Claim 14, Guyton teaches wherein the second flat contact surface is mate with the first flat contact surface within the cavity [0032-33; 0048; 0062-63; 0077-82]. Gimpel also teaches wherein the second flat contact surface is mate with the first flat contact surface within the cavity [Fig 4, 24, 27; Col. 2 Line 60 – Col. 3 Line 30]. It would have been obvious to modify the system of Guyton to include a second flat contact surface on a removable connector in order to make deployment and data transfer faster, easier and more physically secure.
Regarding Claim 15, Guyton teaches wherein the first flat contact surface comprises a first plurality of pins and the second flat contact surface comprises a second plurality of pins, wherein the second plurality of pins is configured to couple with the first plurality of pins [0032-33; 0048; 0062-63; 0077-82]. Gimpel also teaches first flat contact surface comprises a first plurality of pins and the second flat contact surface comprises a second plurality of pins, wherein the second plurality of pins is configured to couple with the first plurality of pins [Fig 4, 24, 27; Col. 2 Line 60 – Col. 3 Line 30]. It would have been obvious to modify the system of Guyton to include a second flat contact surface on a removable connector in order to make deployment and data transfer faster, easier and more physically secure.
Regarding Claim 16, Guyton teaches an electronic payload device electrically coupled to the second flat contact surface [0032-33; 0048; 0062-63; 0077-8].
Regarding Claim 19, Guyton also teaches  wherein the data transfer is performed on the ocean bottom [0032-33; 0062-63]
Regarding Claim 20, Guyton also teaches  inserting the removable connector into the cavity and twisting the removable connector within the cavity to secure the removable connector to the seismic node [0032-33; 0048; 0062-63; 0077-82].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyton (US 2014/0126329) and Gimpel (US 3,478,297), as applied to claim 13 above, and further in view of Ray (US 2005/0052951).
Regarding Claim 17, Guyton broadly teaches wherein the electronic payload device is located within a pressure cap that is at least partially located within the cavity [0032-33; 0048; 0062-63; 0077-82]. Ray teaches wherein the electronic payload device is located within a pressure cap that is at least partially located within the cavity [Fig 1-3; 0092; 0114]. It would have been obvious to modify the system of Guyton to include a pressure cap in order to make deployment and data transfer faster, easier and more physically secure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645